Exhibit 10.5

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This Amended and Restated Registration Rights Agreement (this “Agreement”) is
effective as of December 28, 2006, by and between BioDelivery Sciences
International, Inc., a Delaware corporation (the “Company”), and Laurus Master
Fund, Ltd. (“Laurus”).

This Agreement amends and restates, in its entirety, that certain Registration
Rights Agreement (the “Original Registration Rights Agreement”) made pursuant to
those certain Third Amendments, dated as of July 25, 2006 (collectively, the
“July Amendments”), to the Securities Purchase Agreements, dated as of,
respectively, February 22 and May 31, 2005, by and between Laurus and the
Company (as amended, modified or supplemented from time to time, the “Securities
Purchase Agreements”), and pursuant to New Warrants referred to therein. This
Agreement is made pursuant to those certain Fourth Amendments, dated as of the
date hereof (collectively, the “December Amendments”, and together with the July
Amendments, the “Amendments”), to the Securities Purchase Agreements and
pursuant to the New Warrants referred to therein.

The Company and Laurus hereby amend and restate the Original Registration Rights
Agreement in its entirety and agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Securities Purchase Agreements and the Amendments shall have the
meanings given such terms in the Securities Purchase Agreements and the
Amendments. As used in this Agreement, the following terms shall have the
following meanings:

“Amendments” has the meaning given to such term in the Preamble hereto.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means shares of the Company’s common stock, par value $0.001 per
share.

“December Amendments” has the meaning given to such term in the Preamble hereto.

“Effectiveness Period” means the period beginning on the date of effectiveness
of the Registration Statement and ending the date which is the earlier date of
when: (i) all Registrable Securities have been sold or (ii) all Registrable
Securities covered by such Registration Statement may be sold immediately
without registration under the Securities Act and without volume restrictions
pursuant to Rule 144(k), as determined by the counsel to the Company pursuant to
a written opinion letter to such effect, addressed and acceptable to the
Company’s transfer agent and the affected Holders.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute.



--------------------------------------------------------------------------------

“Holder” or “Holders” means Laurus or any of its affiliates or transferees to
the extent any of them hold Registrable Securities, other than those purchasing
Registrable Securities in a market transaction.

“Indemnified Party” has the meaning set forth in Section 5(c).

“Indemnifying Party” has the meaning set forth in Section 5(c).

“July Amendments” has the meaning given to such term in the Preamble hereto.

“New Warrants” means the Common Stock purchase warrants to purchase (i) an
aggregate of 110,000 shares of Common Stock at $3.00 per share issued pursuant
to the July Amendments; (ii) an aggregate of 943,305 shares of Common Stock at
$3.05 per share issued on December 28, 2006 pursuant to the December Amendments;
and (iii) an aggregate of 556,695 shares of Common Stock at $3.05 per share
issued on December 28, 2006 pursuant to the December Amendments.

“Original Registration Rights Agreement” has the meaning given to such term in
the Preamble hereto.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means only the shares of Common Stock issued upon the
conversion of the New Warrants.

“Registration Statement” means each registration statement required to be filed
hereunder, including the Prospectus therein, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute.



--------------------------------------------------------------------------------

“Securities Purchase Agreements” has the meaning given to such term in the
Preamble hereto.

“Trading Market” means any of the NASD OTC Bulletin Board, NASDAQ Capital
Market, the Nasdaq National Market, the American Stock Exchange or the New York
Stock Exchange.

2. Registration Rights.

A. Piggy-Back Registration Rights. If, at any time prior following the date
hereof, the Company shall determine to prepare and file with the Commission a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities
(other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans), then the Company shall send to each Holder written notice of such
determination and, if within fifteen (15) days after receipt of such notice, any
such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Holder requests to be registered to the extent the Company may do so without
violating registration rights of others which exist as of the date of this
Agreement, subject to customary underwriter cutbacks applicable to all holders
of registration rights and subject to obtaining any required consent of any
selling stockholder(s) to such inclusion under such registration statement.

B. Automatic Registration Rights. In the event the Company does not prepare and
file with the Commission a registration statement as set forth in Paragraph
“3(A)” above on or before July 31, 2007 (the “Registration Date”), the Company
shall file a registration statement with the Commission which shall include the
Registrable Securities on the Registration Date.

3. Registration Procedures. If and whenever the Company is required by the
provisions hereof to effect the registration of any Registrable Securities under
the Securities Act, the Company will, as expeditiously as possible:

(a) prepare and file with the Commission a Registration Statement with respect
to such Registrable Securities, respond as promptly as possible to any comments
received from the Commission, and use its best efforts to cause the Registration
Statement to become and remain effective for the Effectiveness Period with
respect thereto, and promptly provide to Laurus copies of all filings and
Commission letters of comment relating thereto;

(b) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the Prospectus used in connection therewith as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities covered by such Registration
Statement and to keep such Registration Statement effective until the expiration
of the Effectiveness Period applicable to such Registration Statement;



--------------------------------------------------------------------------------

(c) furnish to Laurus such number of copies of the Registration Statement and
the Prospectus included therein (including each preliminary Prospectus) as
Laurus reasonably may request to facilitate the public sale or disposition of
the Registrable Securities covered by the Registration Statement;

(d) use its commercially reasonable efforts to register or qualify Laurus’
Registrable Securities covered by such Registration Statement under the
securities or “blue sky” laws of such jurisdictions within the United States as
Laurus may reasonably request, provided, however, that the Company shall not for
any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction;

(e) list the Registrable Securities covered by such Registration Statement with
any securities exchange on which the Common Stock of the Company is then listed;

(f) immediately notify Laurus at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
of which the Company has knowledge as a result of which the Prospectus contained
in such Registration Statement, as then in effect, includes an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing; and

(g) make available for inspection by Laurus and any attorney, accountant or
other agent retained by Laurus, all publicly available, non-confidential
financial and other records, pertinent corporate documents and properties of the
Company, and cause the Company’s officers, directors and employees to supply all
publicly available, non-confidential information reasonably requested by the
attorney, accountant or agent of Laurus.

4. Registration Expenses. All expenses relating to the Company’s compliance with
Sections 2 hereof, including, without limitation, all registration and filing
fees, printing expenses, fees and disbursements of counsel and independent
public accountants for the Company, fees and expenses (including reasonable
counsel fees) incurred in connection with complying with state securities or
“blue sky” laws, fees of the NASD, transfer taxes, fees of transfer agents and
registrars, reasonable fees of, and disbursements incurred by, one counsel for
the Holders approved in advance by the Company, are called “Registration
Expenses.” All selling commissions applicable to the sale of Registrable
Securities, including any fees and disbursements of any special counsel to the
Holders beyond those included in Registration Expenses, are called “Selling
Expenses.” The Company shall only be responsible for all Registration Expenses.

5. Indemnification.

(a) In the event of a registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, the Company will indemnify and hold
harmless Laurus, and its officers, directors and each other person, if any, who
controls Laurus within the meaning of the Securities Act, against any losses,
claims, damages or liabilities, joint or several, to which Laurus, or such
persons may become subject under the Securities Act or otherwise,



--------------------------------------------------------------------------------

insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any Registration Statement under
which such Registrable Securities were registered under the Securities Act
pursuant to this Agreement, any preliminary Prospectus or final Prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse Laurus, and each such person for any reasonable
legal or other expenses incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by or on behalf of Laurus or any
such person in writing specifically for use in any such document, or the failure
of Laurus to deliver a Prospectus, to the extent that Laurus was required to do
so under applicable securities laws.

(b) In the event of a registration of the Registrable Securities under the
Securities Act pursuant to this Agreement, Laurus will indemnify and hold
harmless the Company, and its officers, directors and each other person, if any,
who controls the Company within the meaning of the Securities Act, against all
losses, claims, damages or liabilities, joint or several, to which the Company
or such persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact which was furnished in writing by Laurus to the
Company expressly for use in (and such information is contained in) the
Registration Statement under which such Registrable Securities were registered
under the Securities Act pursuant to this Agreement, any preliminary Prospectus
or final Prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
person for any reasonable legal or other expenses incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided, however, that Laurus will be liable in any such case if and
only to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished in writing to
the Company by or on behalf of Laurus specifically for use in any such document.
Notwithstanding the provisions of this paragraph, Laurus shall not be required
to indemnify any person or entity in excess of the amount of the aggregate net
proceeds received by Laurus in respect of Registrable Securities in connection
with any such registration under the Securities Act.

(c) Promptly after receipt by a party entitled to claim indemnification
hereunder (an “Indemnified Party”) of notice of the commencement of any action,
such Indemnified Party shall, if a claim for indemnification in respect thereof
is to be made against a party hereto obligated to indemnify such Indemnified
Party (an “Indemnifying Party”), notify the Indemnifying Party in writing
thereof, but the omission so to notify the Indemnifying Party shall not relieve
it from any liability which it may have to such Indemnified Party other than
under this Section 5(c) and shall only relieve it from any liability which it
may have to such



--------------------------------------------------------------------------------

Indemnified Party under this Section 5(c) if and to the extent the Indemnifying
Party is prejudiced by such omission. In case any such action shall be brought
against any Indemnified Party and it shall notify the Indemnifying Party of the
commencement thereof, the Indemnifying Party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such Indemnified Party, and, after notice from the
Indemnifying Party to such Indemnified Party of its election so to assume and
undertake the defense thereof, the Indemnifying Party shall not be liable to
such Indemnified Party under this Section 5(c) for any legal expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof; if the Indemnified Party retains its own counsel, then the Indemnified
Party shall pay all fees, costs and expenses of such counsel, provided, however,
that, if the defendants in any such action include both the Indemnified Party
and the Indemnifying Party and the Indemnified Party shall have reasonably
concluded that there may be reasonable defenses available to it which are
different from or additional to those available to the Indemnifying Party or if
the interests of the Indemnified Party reasonably may be deemed to conflict with
the interests of the Indemnifying Party, the Indemnified Party shall have the
right to select one separate counsel and to assume such legal defenses and
otherwise to participate in the defense of such action, with the reasonable
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.

(d) In order to provide for just and equitable contribution in the event of
joint liability under the Securities Act in any case in which either:
(i) Laurus, or any officer, director or controlling person of Laurus, makes a
claim for indemnification pursuant to this Section 5 but it is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 5 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required on the
part of Laurus or such officer, director or controlling person of Laurus in
circumstances for which indemnification is provided under this Section 5; then,
and in each such case, the Company and Laurus will contribute to the aggregate
losses, claims, damages or liabilities to which they may be subject (after
contribution from others) in such proportion so that Laurus is responsible only
for the portion represented by the percentage that the public offering price of
its securities offered by the Registration Statement bears to the public
offering price of all securities offered by such Registration Statement;
provided, however, that, in any such case, (A) Laurus will not be required to
contribute any amount in excess of the public offering price of all such
securities offered by it pursuant to such Registration Statement; and (B) no
person or entity guilty of fraudulent misrepresentation (within the meaning of
Section 10(f) of the Act) will be entitled to contribution from any person or
entity who was not guilty of such fraudulent misrepresentation.

6. Representations and Warranties.

(a) The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act. The Company has filed: (i) its Annual Report on Form 10-KSB for
each of its fiscal years ended December 31, 2004 and December 31, 2005 and
(ii) its Quarterly Report on Form 10-QSB for the fiscal quarter ended on
March 31, 2006 (collectively, the “SEC Reports”). Each SEC Report was, at the
time of its filing, in substantial compliance with the requirements of its
respective form and none of the SEC Reports, nor the financial statements (and
the notes



--------------------------------------------------------------------------------

thereto) included in the SEC Reports, as of their respective filing dates,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles (“GAAP”) applied on
a consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed) and fairly present in all material respects the financial
condition, the results of operations and the cash flows of the Company and its
subsidiaries, on a consolidated basis, as of, and for, the periods presented in
each such SEC Report.

(b) The Common Stock is listed for trading on the Nasdaq Capital Market and
satisfies all requirements for the continuation of such listing, and the Company
shall do all things necessary for the continuation of such listing. The Company
has not received any notice that its Common Stock will be delisted from the
Nasdaq Capital Market (except for prior notices which have been fully remedied)
or that the Common Stock does not meet all requirements for the continuation of
such listing.

(c) The New Warrants and the shares of Common Stock which Laurus may acquire
pursuant to the New Warrants are all restricted securities under the Securities
Act as of the date of this Agreement. The Company will not issue any stop
transfer order or other order impeding the sale and delivery of any of the
Registrable Securities at such time as such Registrable Securities are
registered for public sale or an exemption from registration is available,
except as required by federal or state securities laws.

(d) The Company understands the nature of the Registrable Securities issuable
upon the conversion of the New Warrants and recognizes that the issuance of such
Registrable Securities may have a potential dilutive effect. The Company
specifically acknowledges that its obligation to issue the Registrable
Securities is binding upon the Company and enforceable regardless of the
dilution such issuance may have on the ownership interests of other shareholders
of the Company.

(e) Except for agreements made in the ordinary course of business, there is no
agreement that has not been filed with the Commission as an exhibit to a
registration statement or to a form required to be filed by the Company under
the Exchange Act, the breach of which could reasonably be expected to have a
material and adverse effect on the Company and its subsidiaries, or would
prohibit or otherwise interfere with the ability of the Company to enter into
and perform any of its obligations under this Agreement in any material respect.

(f) The Company will at all times have authorized and reserved a sufficient
number of shares of Common Stock for the full exercise of the New Warrants.



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder, of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, will be entitled
to specific performance of its rights under this Agreement.

(b) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

(c) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of aDiscontinuation Event (as defined below) such Holder will
forthwith discontinue disposition of such Registrable Securities under the
applicable Registration Statement until such Holder’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph. For purposes of this Agreement, a “Discontinuation Event” shall mean
(i) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement (the Company shall provide true and complete copies
thereof and all written responses thereto to each of the Holders); (ii) any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to such Registration Statement or Prospectus or
for additional information; (iii) the issuance by the Commission of any stop
order suspending the effectiveness of such Registration Statement covering any
or all of the Registrable Securities or the initiation of any Proceedings for
that purpose; (iv) the receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and/or (v) the occurrence of any
event or passage of time that makes the financial statements included in such
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(d) Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of



--------------------------------------------------------------------------------

any of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with stock option
or other employee benefit plans, then the Company shall send to each Holder
written notice of such determination and, if within fifteen (15) days after
receipt of such notice, any such Holder shall so request in writing, the Company
shall include in such registration statement all or any part of such Registrable
Securities such Holder requests to be registered to the extent the Company may
do so without violating registration rights of others which exist as of the date
of this Agreement, subject to customary underwriter cutbacks applicable to all
holders of registration rights and subject to obtaining any required consent of
any selling stockholder(s) to such inclusion under such registration statement.

(e) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers orconsents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
the then outstanding Registrable Securities. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of certain Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of at least a majority of the Registrable Securities to which such
waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence.

(f) Notices. Any notice or request hereunder may be given to the Company or
Laurus at the respective addresses set forth below or as may hereafter be
specified in a notice designated as a change of address under this Section 8(f).
Any notice or request hereunder shall be given by registered or certified mail,
return receipt requested, hand delivery, overnight mail, Federal Express or
other national overnight next day carrier (collectively, “Courier”) or telecopy
(confirmed by mail). Notices and requests shall be, in the case of those by hand
delivery, deemed to have been given when delivered to any party to whom it is
addressed, in the case of those by mail or overnight mail, deemed to have been
given three (3) business days after the date when deposited in the mail or with
the overnight mail carrier, in the case of a Courier, the next business day
following timely delivery of the package with the Courier, and, in the case of a
telecopy, when confirmed. The address for such notices and communications shall
be as follows:

 

If to the Company: BioDelivery Sciences International, Inc. 2501 Aerial Center
Parkway, Suite 205 Morrisville, North Carolina 27560 Attention:   Mark Sirgo
Facsimile:   (919) 653-5161

 



--------------------------------------------------------------------------------

    with a copy to:   Ellenoff Grossman & Schole LLP   370 Lexington Ave.   New
York, New York 10017   Attention:   Barry I. Grossman   Facsimile:   (212)
370-7889

If to a Holder:

  To the address set forth under such Purchaser name on the signature pages
hereto.

If to any other Person who is then the registered Holder:

  To the address of such Holder as it appears in the stock transfer books of the
Companyor such other address as may be designated in writing hereafter in
accordance with this Section 8(g) by such Person.

(g) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of each Holder. Each
Holder may assign their respective rights hereunder in the manner and to the
persons and entities as permitted under the Note, Warrant and the Securities
Purchase Agreement with the prior written consent of the Company, which consent
shall not be unreasonably withheld.

(h) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.

(i) Governing Law, Jurisdiction and Waiver of Jury Trial. This Agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of New York applicable to contracts made and performed in such State,
without regard to principles of conflicts of law (other than the principles set
forth in Section 5-1401 of the General Obligations Law of the State of New
York). The Company hereby consents and agrees that the state or federal courts
located in the County of New York, State of New York shall have exclusion
jurisdiction to hear and determine any Proceeding between the Company, on the
one hand, and Laurus, on the other hand, pertaining to this Agreement or to any
matter arising out of or related to this Agreement; provided, that Laurus and
the Company acknowledge that any appeals from those courts may have to be heard
by a court located outside of the County of New York, State of New York, and
further provided, that nothing in this Agreement shall be deemed or operate to
preclude Laurus from bringing a Proceeding in any other jurisdiction to collect
the obligations, to realize on the Collateral or any other security for the
obligations, or to enforce a judgment or other court order in favor of Laurus.
The Company expressly submits and consents in advance to such jurisdiction in
any Proceeding commenced in any such court, and the



--------------------------------------------------------------------------------

Company hereby waives any objection which it may have based upon lack of
personal jurisdiction, improper venue or forum non conveniens. The Company
hereby waives personal service of the summons, complaint and other process
issued in any such Proceeding and agrees that service of such summons, complaint
and other process may be made by registered or certified mail addressed to the
Company at the address set forth in Section 7(g) and that service so made shall
be deemed completed upon the earlier of the Company’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid. The
parties hereto desire that their disputes be resolved by a judge applying such
applicable laws. Therefore, to achieve the best combination of the benefits of
the judicial system and of arbitration, the parties hereto waive all rights to
trial by jury in any Proceeding brought to resolve any dispute, whether arising
in contract, tort, or otherwise between Laurus and/or the Company arising out
of, connected with, related or incidental to the relationship established
between then in connection with this Agreement. If either party hereto shall
commence a Proceeding to enforce any provisions of this Agreement, the
Securities Purchase Agreement or any Related Agreement, then the prevailing
party in such Proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.

(j) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(k) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(l) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Registration Rights Agreement as of the date first written above.

 

BIODELIVERY SCIENCES INTERNATIONAL, INC.       LAURUS MASTER FUND, LTD. By:  

/s/ James A. McNulty.

    By:  

/s/ Eugene Grin

Name:   James A. McNulty     Name:   Eugene Grin Title:   Secretary, Treasurer
and CFO     Title:   Director       Address for Notices:       825 Third Avenue,
14th Floor       New York, NY 10022       Attention: Eugene Grin      
Facsimile: 212-541-4434



--------------------------------------------------------------------------------

EXHIBIT A

[                        , 200    ]

VIA FACSIMILE (718) 921-8326

American Stock Transfer

    & Trust Company

40 Wall Street

New York, NY 10005

Attn: Isaac Freilich

Re: BioDelivery Sciences International, Inc. Registration Statement on Form
[S-3]

Ladies and Gentlemen:

As counsel to BioDelivery Sciences International, Inc., a Delaware corporation
(the “Company”), we have been requested to render our opinion to you in
connection with the resale by the individuals or entitles listed on Schedule A
attached hereto (the “Selling Stockholders”), of an aggregate of             
shares (the “Shares”) of the Company’s Common Stock.

A Registration Statement on Form [S-3] under the Securities Act of 1933, as
amended (the “Act”), with respect to the resale of the Shares was declared
effective by the Securities and Exchange Commission on [date]. Enclosed is the
Prospectus dated [date]. We understand that the Shares are to be offered and
sold in the manner described in the Prospectus.

Based upon the foregoing, upon request by the Selling Stockholders at any time
while the registration statement remains effective, it is our opinion that the
Shares have been registered for resale under the Act and new certificates
evidencing the Shares upon their transfer or re-registration by the Selling
Stockholders may be issued without restrictive legend. We will advise you if the
registration statement is not available or effective at any point in the future.

 

Very truly yours, [Company counsel]